We have two methods of settling estates of deceased persons, the solvent and the insolvent. By the solvent course, debts due the estate and claims against it are settled by the administrator, or, if they are disputable, they are adjudicated in actions brought by or against him. And it is unnecessary that a claim be established by a judgment to enable a creditor to sue the administrator on his bond if the claim is not disputable and the administrator admits its validity, but unduly neglects or refuses to pay it. In such case the idle and expensive ceremony of procuring a judgment is not required. G. L., c. 198; Judge of Probate v. Briggs, 5 N.H. 66, 70, 71; Judge of Probate v. Locke, 6 N.H. 396; Judge of Probate v. Adams,49 N.H. 150, 153. In the settlement of an estate in the insolvent course, the administrator cannot adjust claims against it, and no action can be commenced or prosecuted against him. But all claims are examined by commissioners appointed for that purpose, and, until their report has been accepted and decree made for distribution, the administrator has no authority to pay any claims against the estate. G. L.[,] c. 198, s. 8; Probate Court v. VanDuzer, 13 Vt. 135; Judge of Probate v. Adams, supra. The replication is insufficient.
Case discharged.
CLARK and STANLEY, JJ., did not sit: the others concurred.